Dismissed and Memorandum Opinion filed May 24, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00144-CV
____________
 
RICHARD H. WALKER, Appellant
 
V.
 
LA JOLLA CHAMPIONS, Appellees
 

 
On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 983041
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed February 14, 2011.
The notice of appeal was filed on February 18, 2011. To date, our records show
that appellant has neither established indigence nor paid the $175.00 appellate
filing fee. See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On April 12, 2011, this court ordered appellant to pay the
appellate filing fee on or before April 27, 2011, or the appeal would be
dismissed. Appellant has not paid the appellate filing fee. 
Further, no clerk’s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  April 25, 2011, notification
was transmitted to all parties of the court’s intention to dismiss the appeal
for want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record.
For these reasons, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.